DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objections to claims 1-6 and 8 are withdrawn following the applicant’s amendments to claims 1 and 8.
Yoshida et al. (US 2016/0372722) shows the joint between an insertion portion (9b) of the negative electrode terminal (9) and the edge of the countersunk hole (8e):

    PNG
    media_image1.png
    601
    819
    media_image1.png
    Greyscale
(par.0046, fig.5), wherein the countersunk hole (8e) is formed in the terminal connection portion (8a) of negative electrode collector (8) (fig.3 and 4, par. 0039-0043).
Yoshida et al. fail to teach the method in claim 1 and the secondary battery in claim 7.
There are no prior art teachings that would motivate one of ordinary skill to modify Yoshida et al. and obtain the method in claim 1 and the secondary battery in claim 7 of the instant application.
Therefore, claims 1-10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANCA EOFF/Primary Examiner, Art Unit 1722